           Case 3:19-cv-05711-EMC Document 74-2 Filed 04/12/21 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 9
10
11                                                         Case No. 3:19-cv-05711-EMC
      ABANTE ROOTER AND PLUMBING,
12    INC., individually and on behalf of all others       [PROPOSED] ORDER GRANTING
      similarly situated,
                                                           ADMINISTRATIVE MOTION TO
13                                                         FILE UNDER SEAL
                             Plaintiff,
14                                                         Judge: Hon. Edward M. Chen
      v.
                                                           Courtroom: 5
15                                                         Complaint Filed: September 11, 2019
      TOTAL MERCHANT SERVICES, LLC, a
16    Delaware limited liability company,

17                           Defendant.

18
19           Pending before the Court is Plaintiff’s Administrative Motion to File Under Seal
20   (“Motion”). Having read and considered the Motion, the Court, being fully advised in the
21   premises, finds as follows:
22           1.     The Motion is GRANTED.
23           2.      The following documents are hereby sealed:
24
                  Document                 Evidence Offered in                     Order
25                                          Support of Sealing
      Plaintiff’s Motion for Class     Declaration of Patrick H.
26    Certification, page 3 lines 5-9, Peluso in support of
      12-14, 20-26; page 4 lines 1-
27
28   [PROPOSED] ORDER GRANTING ADMIN.                  1
     MOTION TO FILE UNDER SEAL
         Case 3:19-cv-05711-EMC Document 74-2 Filed 04/12/21 Page 2 of 2




 1    2, 5-6, 8-9, 14-15; and page      Administrative Motion to File
      15 lines 2-9                      Under Seal ¶¶ 3, 6
 2    Exhibit B in support of           Declaration of Patrick H.
      Plaintiff’s Motion for Class      Peluso in support of
 3    Certification                     Administrative Motion to File
                                        Under Seal ¶¶ 4, 6
 4    Exhibit C in support of           Declaration of Patrick H.
 5    Plaintiff’s Motion for Class      Peluso in support of
      Certification                     Administrative Motion to File
 6                                      Under Seal ¶¶ 5-6

 7
     IT IS HEREBY ORDERED
 8
 9
10   Dated: ________________                      __________________________
                                                  Hon. Edward M. Chen
11                                                United States District Judge
12

13
14
15
16
17
18
19

20
21
22
23
24
25
26
27
28   [PROPOSED] ORDER GRANTING ADMIN.                 2
     MOTION TO FILE UNDER SEAL
